Citation Nr: 1535065	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain with rotator cuff tear.  

Entitlement to a compensable rating for dislocation of the right scapulohumeral joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988, June 2005 to September 2006, as well as a period of active duty in August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington and St. Petersburg, Florida.   

In January 2012, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When this case was previously before the Board in July 2012 it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

The record before the Board consists of paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

When this case was previously before the Board in July 2012, the Board determined a new examination was required to assess all impairment resulting from the Veteran's service-connected right shoulder disability, to include any associated impairment of the right clavicle.  The Board also remanded the case, because the Veteran asserted he was ambidextrous in the course of his January 2012 hearing, and as such, the Board specifically requested testing to determine whether he exhibited equal handedness.  

This case presents some rather unusual adjudicative determinations by the ROs, and therefore, a brief procedural history is warranted.  The Board observes the Veteran has been service-connected for a right shoulder strain since December 2008.  At that time, the RO granted a 10 percent disability rating under Diagnostic Code 5203, which is a code utilized to assess for clavicle or scapula impairment.  However, in that April 2009 rating decision, the RO indicated a 10 percent rating was warranted for "right shoulder painful, limited motion."  The Veteran subsequently underwent a medical evaluation board (MEB) in 2011 to assess his continued fitness for active duty.  He subsequently was evaluated and assessed in a joint Department of Defense/Veterans Affairs process known as the integrated disability evaluation system (IDES).  In a September 2011 rating decision, the RO in Seattle granted an increased rating for the Veteran's service-connected lumbar spine disability.  At that time, the RO curiously included the Veteran's right clavicle condition as part of this disability assessment.  During his January 2012 hearing, the Veteran noted his clavicle condition is wholly unrelated to his back condition, and stated this should be considered part of his right shoulder disability picture.  

As a result of the Board's last remand, the Veteran underwent a VA examination in August 2012.  Following an examination, the Veteran was diagnosed with right shoulder tendonitis.  During examination, the examiner merely checked a box indicating the Veteran was left hand dominant; however, there is no indication testing was performed to render this finding.  Additionally, the examiner also stated the Veteran has "frequent episodes" of glenohumeral joint dislocation.  Although the examiner stated the Veteran has frequent dislocations, he subsequently stated the Veteran "reports subjective SC joint instability, not detected on exam."  The examiner also specifically stated the Veteran's 2009 MRI findings were inconsistent with his current clinical picture, and he would benefit from a repeat MRI examination.  In an ensuing rating decision, the RO assigned a separate noncompensable disability rating for dislocation of the scapulohumeral joint, right shoulder.  The RO also determined the Veteran's left hand is considered his dominant hand for rating purposes.  

In light of the contentions presented in this case, the Board has determined that the disabilities at issue include the now separately rated dislocation of the right scapulohumeral joint.  Therefore, the Veteran should be provided a supplemental statement of the case addressing that disability.

The Board finds deficiencies in the report of the August 2012 VA examination.  Specifically, the examiner indicated the Veteran experiences frequent episodes of dislocations; however, the examiner found no objective evidence of instability on examination, but did suggest a current MRI was indicated to assist in confirming the Veteran's reports of shoulder instability/dislocations.  Additionally, the examiner concluded the Veteran was left hand dominant, but provided no evidentiary basis to support this conclusion.  More precisely, the examiner did not signify any testing was performed in order to render this conclusion.  Based on these insufficiencies, the Board finds a new examination is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected right shoulder disability, to include any impairment of the clavicle and glenohumeral joint.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

All indicated studies and tests should be performed, to include an MRI if deemed necessary by the current examiner, to assess whether objective findings support the Veteran's reports of shoulder instability/dislocations.

The RO or the AMC should also ensure that the examiner provides all information required for rating purposes, to specifically include whether the Veteran is considered to be ambidextrous.  In this regard, the examiner must state whether the Veteran is left handed, right handed or ambidextrous.  In support of this conclusion, the examiner must also provide fact-based evidence to support the determination.  Specifically, the examiner must state the testing performed in order to render this finding.  

3.	The RO or the AMC should undertake any other development it determines to be warranted. 

4.	Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




